FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               Court of Criminal Appeals                                                CLERK
                                                                                                     (512)463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON-
                                           AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512)463-16(1(1
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES




                                               December 9, 2015

  Houston County County Clerk
  P O Box 370
  Crockett, TX 75835
  * DELIVERED VIA E-MAIL *


  Re: JOHNSON, TERENCE
  CCA No. PD-0228-14                                                                 COANo. 12-12-00425-CR
  Trial Court Case No.      12-06-00189-CR



  The Court of Criminal Appeals has this day issued a mandate for the above-referenced and styled
  case number. The mandate will be transmitted electronically only.

                                         ***COUNTY CLERK***
                         MANDATE RECEIPT ACKNOWLEDGEMENT
  Pursuant to Rule 51.2(a)(1) T.R.A.P, please acknowledge receipt of the mandate of the Court of
  Criminal Appeals in the above numbered and styled case via this email link.

                                                                        Sincerely,




                                                                        Abel Acosta, Clerk




  cc: 12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  Houston County County Attorney (DELIVERED VIA E-MAIL)
  Amber N. Bewley (DELIVERED VIA E-MAIL)
  District Clerk Houston County (DELIVERED VIA E-MAIL)
  Joshua Thomas Liles (DELIVERED VIA E-MAIL)

                     Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                        Website www.txcourts.gov/cca.aspx
                                                                                                   FILE COPY




                           TEXAS COURT OF CRIMINAL APPEALS
                                                 Austin, Texas                         RLE: NCOw,cv oc appeals
                                                                                       12T &)& * Appeals 3isfigt_
                                          MANDATE

                                     TRIAL COURT NO. 12-06-00189-CR

                                 COURT OF APPEALS NO. 12-12-00425-CR

THE STATE OF TEXAS,

TO THE COUNTY COURT AT LAW OF HOUSTON COUNTY -                               GREETINGS:

       Before our COURT OF CRIMINAL APPEALS, on OCTOBER 7, 2015, the cause upon appeal to
review, revise or reverse your Judgment between:
                                             TERENCE JOHNSON

                                                        VS.

                                            THE STATE OF TEXAS

CCRA NO. PD-0228-14

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

       "This cause came on to be heard on the STATE'S Petition for Discretionary Review, and the same
being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the Petition for
Discretionary Review be GRANTED.
       The judgments of the court of appeals and trial court are AFFIRMED, in accordance with the Opinion
of this Court, and that this decision be certified below for observance."

       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL

APPEALS in this behalf and in all things to have it duly RECOGNIZED, OBEYED AND EXECUTED.
                   WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge
                               of our said COURT OF CRIMINAL APPEALS,

                               with the Seal thereof annexed, at the City of Austin,
                                  on this day Wednesday, December 9, 2015.




                                             ABEL: ACOSTA, Clerk
                                        By: Deana Williamson, Deputy Clerk